DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 10, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear from the claim what “n” is defining. For example, n is being defined, within a “wherein” clause, however, in claim 1, “n” is not introduced. There is insufficient antecedent basis for this limitation in the claim.
Examiner is examining claim 3 as depending on claim 2, claim 10 as depending on claim 9 and claim 20 as depending on claim 19.  Claims are examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-18, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being antiticpated by NPL_ZTE(“Composition of SS block, burst and burst set” 3GPP TSG RAN WG1 Meeting #88bis Spokane, USA 3rd - 7th April 2017, R1-1704358).

Regarding claim 1, 18, NPL_ZTE discloses method for transmitting a signal, wherein the method comprises: 
receiving, by a terminal device, transmission information of a synchronization signal block transmitted by a network device (NPL_ZTE: Section 1, Section 6, composition of SS Block and indication of actual transmission of SS block position including the slot on which the SS block is mapped on), wherein the transmission information comprises information on the number m of the synchronization signal block (NPL_ZTE: Section 6, an indication of each of the transmitted synchronization signal block is indicated in the transmission information; mapping of X number of transmitted SS blocks and the number X of the transmitted SS blocks is transmitted), and information on a time-domain resource set over which the m synchronization signal block is transmitted (NPL_ZTE: Section 6 and Section 5, this information includes the burst indication information at least in terms of the slots and indexes), wherein the time-domain resource set comprises m time-domain resource unit over which the m synchronization signal block is transmitted, and locations of m time-domain resource units in different time-domain resource sets are not completely the same (NPL_ZTE: Fig. 3, Section 4 Page 5, the number of SS blocks in different SS burst are configured to be different; and each SS block is tied to its respective slot in the time domain), wherein m is a positive integer (NPL_ZTE: Section 5, Fig. 4, Fig. 3, the SS blocks have an integer index; these indexes include the index of the actually transmitted SS blocks); and 
receiving, by the terminal device, the m synchronization signal block transmitted by the network device according to the transmission information (NPL_ZTE: Section 6, the terminal receives from the network, the transmitted synchronization signal blocks).


Regarding claim 4,  NPL_ZTE discloses method according to claim 1, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set).
Regarding claim 5, NPL_ZTE discloses method according to claim 4, wherein the first condition comprises: 
NPL_ZTE: Section 2, Fig. 1, Section 3, Fig. 3, the transmitted SS blocks are continuous or discontinuous and spaced with fixed space; the SS blocks are tied to the time resource units; the space is at least implicitly predefined based on the slot locations).
Regarding claim 6, NPL_ZTE discloses method according to claim 5, wherein the fixed number is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 4, Section 6, the SS burst location is at predefined locations).

Regarding claim 7, NPL_ZTE discloses method according to claim 1, wherein each of the m time-domain resource units comprises at least one symbol (NPL_ZTE: Section 3 and 4, Fig. 3, SS block bursts comprise at least one symbol).

	Regarding claim 8,  NPL_ZTE discloses network device, comprising: a processor, a transceiver and a memory, wherein the processor, the transceiver, and the memory communicate with one another, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory; 
the processor is configured to 
NPL_ZTE: Section 1 and 6, composition of SS Block and indication of actual transmission of SS block position including the slot on which the SS block is mapped on), and information on a time-domain resource set over which the m synchronization signal block is transmitted (NPL_ZTE: Section 6, an indication of each of the transmitted synchronization signal block is indicated in the transmission information; mapping of X number of transmitted SS blocks and the number X of the transmitted SS blocks is transmitted), wherein the time-domain resource set comprises m time-domain resource unit over which the m synchronization signal block is transmitted, and locations of m time-domain resource units in different time-domain resource sets are not completely the same (NPL_ZTE: Fig. 3, Section 4 Page 5, the number of SS blocks in different SS burst are configured to be different; and each SS block is tied to its respective slot in the time domain), wherein m is a positive integer (NPL_ZTE: Section 5, Fig. 4, Fig. 3, the SS blocks have an integer index; these indexes include the index of the actually transmitted SS blocks); and the transceiver is configured to transmit the transmission information to a terminal device, so that the terminal device receives, according to the transmission information, the m synchronization signal block transmitted by the network device(NPL_ZTE: Section 6, the terminal receives from the network, the transmitted synchronization signal blocks).


Regarding claim 11,  NPL_ZTE discloses network device  according to claim 8, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set).

Regarding claim 12,  NPL_ZTE discloses network device according to claim 11, wherein the first condition is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 4, Section 6, the SS burst location is at predefined locations; NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).

Regarding claim 21,  NPL_ZTE discloses terminal device according to claim 18, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition, and the first condition is determined by the network device, or agreed by the terminal device and the network device in advance (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).
Regarding claim 13/22,  NPL_ZTE discloses terminal/network device according to claim 8/18, wherein the transmission information further comprises resource configuration information, wherein the resource configuration information is configured to indicate the first condition that the locations of the m time-domain resource units in each of the time-domain resource sets should satisfy (NPL_ZTE: Section 4 and Section 5, the SS blocks are to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots; these indexes of the nominal SS blocks are to satisfy a maximum length and slot timing).
Regarding claim 14/23, NPL_ZTE discloses method according to claim 11/21, wherein the first condition comprises: 
among k time-domain resource units over which m synchronization signal blocks are capable of being transmitted, the m time-domain resource units over which the m synchronization signal blocks are transmitted in each of the time-domain resource sets are continuous, or the m time-domain resource units over which the m synchronization signal blocks are transmitted in each of the time-domain resource sets are spaced by a fixed number of time-domain resource units (NPL_ZTE: Section 2, Fig. 1, Section 3, Fig. 3, the transmitted SS blocks are continuous or discontinuous and spaced with fixed space; the SS blocks are tied to the time resource units; the space is at least implicitly predefined based on the slot locations).

Regarding claim 15,  NPL_ZTE discloses terminal/network device according to claim 14, wherein location of the m time-domain resource unit in each of the time-NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).

	Regarding claim 16/24, NPL_ZTE discloses device according to claim 8/18, wherein each of the m time-domain resource units comprises at least one symbol (NPL_ZTE: Section 3 and 4, Fig. 3, SS block bursts comprise at least one symbol).

Regarding claim 17/25, NPL_ZTE discloses terminal device according to claim 8/18, w\herein the synchronization signal block comprises at least one of the following signals: a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (NPL_ZTE: Section 2.1, SS/PBCH included in the SSB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2, 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_ZTE(“Composition of SS block, burst and burst set” 3GPP TSG RAN WG1 Meeting #88bis Spokane, USA 3rd - 7th April 2017, R1-1704358) in view of XUE et al (XUE et al US 2020/0068512)


Regarding claim 2, 9, 19, NPL_ZTE discloses method/terminal/network device according to claim 1/8/28, wherein n is number of bits occupied by the information on the time-domain resource set in the transmission information (NPL_ZTE: Section 6, a bitmap is used as information indicating transmission information of the synchronization signal block), wherein n represents the number of multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted, and n is a positive integer (ZTE_NPL: Section 6, a bitmap is used as information indicating transmission information of the synchronization signal block).
NPL_ZTE remains silent regarding the number of bits occupied is represented by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                    . However, XUE et al (XUE et al US 2020/0068512) discloses the number of bits occupied is represented by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                     (XUE: ¶139,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            N
                                            )
                                        
                                    
                                
                            
                             
                        
                    bits used to indicate the candidate resources on which SSB can be transmitted).
A person of ordinary skill in the art working with the invention of NPL_ZTE would have been motivated to use the teachings of XUE as it provides a way to improve bandwidth consumption by overhead signaling (¶139) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention . 


Allowable Subject Matter
Claims 3, 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3 (as depending on claim 2) , claim 10 (as depending on claim 9) and claim 20 (as depending on claim 19), the prior as of record either alone or in combination does not disclose, a terminal/network device/method wherein              
                n
                =
                
                    
                        C
                    
                    
                        k
                    
                    
                        m
                    
                
            
        , k represents the number of time-domain resource unit over which the m synchronization signal block is capable of being transmitted, k is a positive integer, and             
                k
                ≥
                m
            
         …in combination of other limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PTO-892:
Document B describes receiving, from a base station (BS), configuration information indicating one or more of first sets of CSI-RS configuration parameters; 
Document C describes method for acquiring system information by a user equipment (UE) in wireless communication system, the method comprising acquiring at least one system configuration index (SCI) from a primary broadcast channel (PBCH) or a secondary broadcast channel (SBCH), determining a probe resource based on pre-configured parameters or parameters signaled in the PBCH or the SBCH, transmitting a probe request on the determined probe resource, the probe request comprising the at least one SCI, receiving a probe response including at least the system configuration corresponding to the at least one SCI included in the probe request, and applying and storing the at least one system configuration acquired from the probe response.
Document D describes a method for transreceiving a beam reference signal or a beam refinement reference signal and transreceiving feedback information for same between a terminal and a base station in an ultra-high frequency mobile communication system, and to an apparatus for same. The method may include identifying a preferable symbol based on reference signal received power or reference signal received quality in a subframe in which the beam reference signal is received and transmitting radio resource management information or channel status information for an antenna port or an antenna array to the base station with respect to the preferable symbol.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461